MEMO ENDORSED
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 




                                                                      July 2, 2021



  BY ECF
  The Honorable Valerie E. Caproni
  United States District Judge
  United States District Court
  Southern District of New York
  40 Foley Square, Room 240
  New York, New York 10007


                      Re: Robert N. Sama v. The Federal Reserve Bank of New York
                                     20-CV-10450 (VEC)

  Dear Judge Caproni:

         The parties write jointly, pursuant to Your Honor’s Individual Rules, to request an extension
  of the time allotted for fact discovery. As of today, the parties have exchanged discovery demands,
  conducted meet and confers regarding the production of e-discovery, and are finalizing a proposed
  protective order that will be submitted to the Court shortly. However, due to issues discussed
  herein, it has become apparent to the parties that additional time will be necessary to complete fact
  discovery. The parties have conferred and jointly propose an extension of six months and
  adjournment of the August 6, 2021 conference. This is the parties’ first request for an extension of
  discovery.

          An extension is necessary because of the following complications that have arisen. First,
  Plaintiff’s counsel does not have information security controls on its systems that the Federal
  Reserve Bank of New York (“New York Fed”), the operating arm of the nation’s central bank, has
  requested, so the parties are currently discussing measures to enable the secure production of
  certain sensitive, non-public ESI that may be responsive to Plaintiff’s discovery requests. In
  addition, due to the COVID-19 pandemic, the majority of the New York Fed’s employees have
  been working remotely since March 2020, with only a skeleton on-site presence. For COVID-
  related reasons the New York Fed will continue operating in this remote environment through at
  least Labor Day. As a result, there are hard copy documents at the New York Fed’s offices that
  may be responsive to Plaintiff’s document requests that cannot be accessed and reviewed by
  Defendant’s counsel until at least September 2021. Once the parties can complete their document
  productions, they expect to conduct depositions in the fall of 2021, allowing sufficient time to
       Honorable Valerie E. Caproni
       July 2, 2021
       Page 2


       account for the Jewish holidays, scheduled Federal Open Market Committee meetings, and other
       obligations of senior New York Fed leadership whose depositions have been requested. Moreover,
       the New York Fed anticipates filing a motion for a protective order regarding Plaintiff’s Notice of
       Deposition, dated July 1, 2021, directed to its President John Williams.

               For the foregoing reasons, the parties jointly propose the following schedule:
                                                        2FWREHU
           x    Joint status letter due by:            December 2, 2021
                                                        2FWREHU
           x    All fact discovery completed by:       December 10, 2021
                                                        1RYHPEHUDWDP
           x    Next pretrial conference:              December 17, 2021 at 10:00 a.m.
                                                        'HFHPEHU
           x    All expert discovery completed by: January 24, 2022


               Thank you for your attention to this matter.

                                                      Respectfully submitted,


                                                      /s/ Carla Sanderson
$SSOLFDWLRQ*5$17('LQSDUW$OOGLVFRYHU\          Carla Sanderson
GHDGOLQHVDUHH[WHQGHGE\WKUHHPRQWKVDVVHW
IRUWKLQWKH&RXUW VDPHQGHGVFKHGXOHDERYH        /s/ Michael Cornacchia
                                                      Michael Cornacchia
*LYHQWKHZLGHVSUHDGDYDLODELOLW\RIVHYHUDO
KLJKO\HIIHFWLYH&29,'YDFFLQHVVLQFH6SULQJ
                                                      Attorneys for the Plaintiff
DEVHQWH[WUDRUGLQDU\SHUVRQDO
FLUFXPVWDQFHVWKH&RXUWZLOOQRORQJHUDFFHSW
&29,'DVDEODQNHWH[FXVHWRDGMRXUQ
GLVFRYHU\GHDGOLQHVIRUVL[PRQWKV                    LITTLER MENDELSON P.C.

                                                       /s/Jean L. Schmidt
SO ORDERED.
                                                       Jean L. Schmidt
                                                       James F. Horton

                              
                                               Attorneys for the Defendant
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
